Citation Nr: 0838470	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension and 
associated retinopathy secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to August 1971 and from January 1991 to March 1991.  
Reported periods of inactive military reserve service prior 
to retirement in 1995 are presently unverified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and from a January 2006 rating 
decision by the Philadelphia, Pennsylvania, VA Regional 
Office and Insurance Center.  It is significant to note that 
the veteran's claims were adjudicated by the Cleveland and 
Philadelphia offices because of his status as an employee of 
the VA Regional Office in Pittsburgh, Pennsylvania.  The 
veteran waived agency of original jurisdiction consideration 
of recently submitted evidence.

The Board notes that the January 2006 rating decision denied 
entitlement to service connection for PTSD and that this 
specific issue was perfected for appellate review.  The 
veteran's August 2006 statements, however, raised the issue 
of entitlement to service connection for depression.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that "a claim based on 
the diagnosis of a new mental disorder . . . states a new 
claim, for the purpose of the jurisdictional requirement, 
when the new disorder had not been diagnosed and considered 
at the time of the prior notice of disagreement."  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Although the veteran's service representative listed the 
issue for appellate review as entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD and depression, the Board finds the issue of entitlement 
to service connection for depression is more appropriately 
addressed as a new claim.  This matter is referred to the RO 
for adjudication.

The issues of entitlement to service connection for tinnitus 
and for hypertension and associated retinopathy secondary to 
a service-connected disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record demonstrates no present diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2005 and June 2005.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in December 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  Although the veteran's claims file was not 
available for review at the time of a VA psychological 
examination, the Board finds no further development as to 
this matter is required.  The examiner noted the veteran 
reported he had never had any mental health treatment and 
there is no apparent dispute as the events of the claimed 
stressor event.  The available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection Claims - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2008).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service medical records are negative for complaint, 
treatment, or diagnosis of PTSD.  The veteran contends, in 
essence, that he has PTSD as a result of an aircraft accident 
on July 28, 1969, and the deaths of servicemen known to him.  
He has submitted evidence noting the deaths of several 
servicemen in an aircraft accident on this date and there is 
no apparent dispute as to the reported circumstances of this 
event.

A January 2006 VA psychological examination report noted the 
veteran reported he did not witness the aircraft accident on 
July 28, 1969, but that he heard about it over the radio.  It 
was the examiner's opinion that the veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD as he did not witness 
the accident himself and was not confronted with death or 
serious injury or a threat to his physical integrity.  It was 
further noted that his response at the time did not involve 
intense fear, helplessness, or horror.  

A VA neurology examination performed in March 2006, noted the 
history given by the veteran of the July 1969 aircraft 
accident.  The diagnosis was depression.    

Based upon the evidence of record, the Board finds no present 
diagnosis of PTSD.  The evidence of record shows the veteran 
has never received a diagnosis of PTSD and that the January 
2006 VA examiner found the criteria for a diagnosis of PTSD 
were not met.  While the veteran may sincerely believe that 
he has PTSD as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for entitlement to service connection for PTSD must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims by 
correspondence dated in January 2004 and June 2005.  He was 
notified that the VCAA applied to all elements of a claim by 
correspondence dated in December 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2008).  VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b). 

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2008).  

In this case, the veteran contends that he has tinnitus as a 
result of aircraft noise exposure during military service or, 
alternatively, as a result of medication taken for his 
service-connected headache disability.  He reported having 
aircraft engine noise exposure from 1967 to 1995, but active 
duty and reserve service personnel records demonstrating his 
duties have not been obtained.  In support of his claim he 
submitted medical information in February 2006 indicating a 
relationship between ringing in the ears and medications 
including aspirin and other nonsteroidal anti-inflammatory 
drugs (NSAIDS).  In his August 2006 substantive appeal, 
however, he stated that he did not wish to pursue the claim 
that his tinnitus was due to the use of Elavil or NSAIDS.  He 
also claims that his hypertension and associated retinopathy 
is secondary to his service-connected headache disability and 
long-term medication use.  Although a November 2005 
examination by a VA endocrinologist found it was unlikely his 
hypertension was caused by his service-connected headache 
disability, the examiner did not address whether the disorder 
may have been incurred or aggravated as a result of long-term 
medication use for the service-connected disability.  It is 
also significant to note that the veteran's claims file was 
not available for review at that time.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
veteran's service personnel records and 
any available records of his military 
reserve service prior to 1995.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has tinnitus as a 
result of service, to include any injury 
or disease onset during a period of 
active duty for training or any injury 
during a period of inactive duty for 
training, or hypertension as a result of 
medication taken for a service-connected 
disability.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


